Exhibit Peterbilt Announces Availability Of Three Factory-Installed LNG Configurations Through Strategic Partnership with Westport Innovations October 14, 2008 Vancouver, BC and Denton, TX –Peterbilt Motors Company announced today that the company will offer three new liquefied natural gas (LNG) configurations on its Models 387, 386 and 367 in 2009.The factory-installed LNG system is part of a joint agreement between Peterbilt and Westport Innovations Inc. (TSX:WPT/Nasdaq:WPRT) to provide natural gas versions of select Peterbilt aerodynamic and vocational vehicles. “LNG is emerging as an alternative clean, high-performance fuel for trucks that is domestically available and economical.Peterbilt is committed to delivering products that reduce harmful emissions and realistically provide the performance and economics that our customers need,” said Bill Jackson, Peterbilt General Manager and PACCAR Vice President. Michael Gallagher, President and Chief Operating Officer of Westport, added “Peterbilt is a strong commercial production partner and brings a high level of expertise and production capacity to meet the increasing interest for LNG trucks.
